Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first worker node” and “second worker node” in claim 1.
“first worker node” and “second worker node” in claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re claim 5 Zhang et al US 20210374544
 A method comprising: computing, at a first worker node of a distributed system, a first set of gradients using a first neural network model and a first set of weights associated with the first neural network model (see paragraph 73 plurality of workers calculate first set of gradients  ); 
transmitting the first set of gradients from the first worker node to a second worker node of the distributed system, the second worker node configured to compute a first set of synchronized gradients based on the first set of gradients (see paragraph 73 note gradients are aggregated by the parameter server); 

and transmitting a second set of gradients from the first worker node to the second worker node, the second worker node configured to compute a second set of synchronized gradients based on the second set of gradients (see paragraph 73 note that process is iterated multiple times ).


The prior art of record does not disclose 
while the first set of synchronized gradients are being computed, computing, at the first worker node, a second set of gradients using a second neural network model and a second set of weights associated with the second neural network model;

Claims 13 contains similar features. 

Similarly regarding claim 1 the prior art of record does not disclose 

A distributed system for concurrently training neural network models, the 2distributed system comprising:  3a first worker node configured to:  4receive a first neural network model, a first set of weights associated with 5the first neural network model, 8compute a first set of gradients using the first neural network model and 9the first set of weights;  10transmit the first set of gradients to the second worker node over a 11network as each of the first set of gradients is computed and becomes available for transmission (see paragraph 73 note that gradients are computed for the neural network and transmitted to parameter server );  12thereafter, compute a second set of gradients ( see paragraph 73 gradients are iteratively calcualted); and  14transmit the second set of gradients to the second worker node over the 15network as each of the second set of gradients is computed and becomes available for 16transmission see paragraph 73 note that gradients are computed for the neural network and transmitted to parameter server;  17a second worker node configured to:  18receive the first set of gradients from the first worker node over the 19network;  20compute a first set of synchronized gradients based on the first set 21of gradients a first set of other received gradients as each of the first set of gradients is 22received see paragraph 73 note gradients from multiple workers are aggregated by the parameter server), 24transmit the first set of synchronized gradients to the first worker 25node over the network (see paragraph 73 note gradients are aggregated by the parameter server and sent back to workers );  26receive the second set of gradients from the first worker node over 27the network see paragraph 73 gradients are iteratively calculated);  28compute a second set of synchronized gradients based on the 29second set of gradients network a second set of other received gradients as each of the second set of 30gradients is received (see paragraph 73 note gradients are aggregated by the parameter server and sent back to workers ); and  43transmit the second set of synchronized gradients to the first worker node over the network network (see paragraph 73 note gradients are aggregated by the parameter server and sent back to workers ).

The prior art of record does not expressly disclose 
a second neural network model, and a second set of weights 6associated with the second neural network model, wherein the second neural network model is 7different from the first neural network model;  wherein at least a portion of the first set of synchronized gradients and at least a portion 23of the second set of gradients are computed simultaneously;  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669